United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.U., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0172
Issued: November 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 16, 2019 appellant, through counsel, filed a timely appeal from an October 10,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish hearing loss causally
related to the accepted factors of his federal employment.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On August 2, 2017 appellant, then a 58-year-old small arms repairer, ﬁled an occupational
disease claim (Form CA-2) alleging an employment-related hearing loss. He asserted that he had
been working around noise every day and had not been able to hear or understand his coworkers.
Appellant noted that he ﬁrst became aware of his claimed condition and its relation to his federal
employment on March 1, 2013. He did not stop work.
Appellant submitted an undated document describing his jobs at the employing
establishment. He indicated that he worked there as a forklift operator from December 26, 2007
to August 17, 2008, but he did not reference his exposure to noise while working in this job.
Appellant noted that he worked as a sandblaster from August 17, 2008 to March 28, 2010 and was
exposed to noise from blasting machines, sanding tables, tumblers, and sanding machines. He
worked as a small arms repairer from March 28, 2010 to the present and was exposed to noise
from hammers, impact wrenches, screwdrivers, punches, chisels, grinders, and other tools.
Appellant advised that he utilized ear protection in the form of earplugs while working as a
sandblaster and small arms repairer.4
In separate undated document, appellant indicated that he worked as a supply technician in
the U.S. Army from December 1977 to October 10, 1979 at which time he was exposed to noise
from M16 riﬂes and hand grenades. Between 1986 and 2002, he worked for private employers in
various positions, including as a nursing assistant, supervisor for a food manufacturing company,
truck loader/unloader, and sheriff’s deputy.
In a July 12, 2017 letter, Dr. Juan C. Diaz, a Board-certified occupational medicine
physician and the medical director of an employing establishment health clinic, and Kerri
Klingsels, the chief audiologist of an employing establishment hospital, indicated that appellant
was exposed to noise while working at the employing establishment from 2008 to 2017. The
officials reported that an audiological evaluation revealed that appellant had a sensorineural
hearing loss which, based on the degree and conﬁguration of the audiogram, was likely caused by
a combination of hazardous noise exposure and age-related hearing changes. They noted that,
3

Docket No. 18-1480 (issued February 6, 2019).

4

In a December 8, 2016 document, appellant indicated that he worked as a small arms repairer for nine hours per
day, five days per week. In a December 12, 2016 document, he noted that he started wearing ear protection at work
on August 17, 2008 his first day of work as a sandblaster. In an undated document, appellant described the incidents
in March 2013 which brought about his realization that he had an employment-related hearing loss.

2

because he acknowledged wearing hearing protection at work when exposed to hazardous noise,
it was unlikely that the changes in hearing noted on his hearing examinations were caused by
employment-related hazardous noise exposure while working at the employing establishment. The
officials noted that the noise exposure levels at the employing establishment, as detailed in an
attached document, did not take into consideration the wearing of hearing protection. Therefore,
appellant’s noise exposure levels would have been at least 15 decibels (dBs) lower than those listed
on the document when he wore hearing protection. The officials noted, “In summary, [appellant’s]
noise exposure history and hearing protection usage indicate a lack of duration of exposure to high
intensity noise for a hearing loss to be likely caused by noise from … employment” at the
employing establishment.
In an August 11, 2017 development letter, OWCP requested that appellant submit
additional evidence in support of his occupational disease claim. It requested that he complete and
return an attached questionnaire which posed various questions regarding his exposure to
hazardous noise at work. In a letter of even date, OWCP also requested additional information
from the employing establishment. It afforded both parties 30 days to respond.
On September 29, 2017 appellant submitted his August 29, 2017 responses to the
development questionnaire. He noted that he continued to be exposed to hazardous noise at work
and advised that he did not have hobbies which involved noise exposure. Audiograms obtained
by audiologists on December 11, 2007, July 11, 2014, January 7 and September 16, 2015, and
October 3, 2016 were added to the record. The audiograms were not cosigned by physicians. The
July 11, 2014 and October 3, 2016 audiograms noted that the results showed binaural highfrequency sensorineural hearing loss in both ears.
In September 2017, OWCP referred appellant for a second opinion examination with
Dr. Howard Goldberg, a Board-certiﬁed otolaryngologist. It requested that Dr. Goldberg conduct
a comprehensive audiologic evaluation and provide an opinion regarding whether appellant had
hearing loss due to exposure to hazardous noise at work. OWCP provided Dr. Goldberg with a
statement of accepted facts that provided a detailed discussion of the hazardous noise to which
appellant was exposed while working for the employing establishment as a sandblaster and small
arms repairer.
In an October 17, 2017 report, Dr. Goldberg recounted appellant’s factual and medical
history, including the course of his reported hearing problems and the history of audiogram testing
(including the testing from 2007). He reported the ﬁndings of the audiologic evaluation he
conducted on October 17, 2017 noting that the examination of appellant’s bilateral canals and
drums was normal (including drum mobility) and that bilateral basic fork testing was normal.
Dr. Goldberg noted that audiogram testing for the left ear at the frequency levels of 500, 1,000,
2,000, and 3,000 Hertz (Hz) revealed dB losses of 20, 30, 30, and 40, respectively. Audiogram
testing for the right ear at the frequency levels of 500, 1,000, 2,000, and 3,000 Hz revealed dB
losses of 25, 30, 30, and 35, respectively. Dr. Goldberg diagnosed mild high-frequency
sensorineural hearing loss in both ears, with normal speech recognition threshold, and tinnitus in
both ears. He noted that mild bilateral hearing loss was present at the start of appellant’s federal
employment and indicated that appellant wore hearing protection during such employment.
Dr. Goldberg opined that appellant’s current mild hearing loss was consistent with age-related loss

3

and checked a box indicating that appellant’s hearing loss was not due, in part or all, to noise
exposure in his federal employment. He recommended that appellant continue with hearing aids.
By decision dated October 24, 2017, OWCP denied appellant’s hearing loss claim, finding
that the medical evidence of record was insufficient to establish hearing loss causally related to the
accepted employment exposure. It afforded the weight of the medical evidence to second opinion
physician Dr. Goldberg, who determined in his October 17, 2017 report that appellant had not
developed employment-related hearing loss.
On November 17, 2017 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review.
During the hearing, held on April 16, 2018 appellant testiﬁed regarding his exposure to
hazardous noise at work and the progression of his hearing loss. He noted that he generally wore
ear plugs while operating noisy tools at work, but advised that he could hear some noise while
doing so. Counsel argued that Dr. Goldberg’s opinion that appellant did not have employmentrelated hearing loss was not supported by adequate medical rationale.
By decision dated June 27, 2018, OWCP’s hearing representative afﬁrmed OWCP’s
October 24, 2017 decision. She indicated that the weight of the medical opinion evidence with
respect to the cause of appellant’s hearing loss continued to rest with the well-rationalized opinion
of Dr. Goldberg, OWCP’s referral physician.
Appellant appealed his case to the Board and, by decision dated February 6, 2019,5 the
Board affirmed the June 27, 2018 hearing decision. The Board found that the weight of the
medical opinion evidence was represented by the thorough, well-rationalized opinion of
Dr. Goldberg, OWCP’s referral physician.
On July 25, 2019 appellant, through counsel, requested reconsideration of the merits of his
claim.
In support thereof, appellant submitted a June 11, 2019 report from Dr. Morton Goldfarb,
a Board-certiﬁed otolaryngologist, who noted that appellant reported working at the employing
establishment and had previously served in the military where he was exposed to loud machine
gunﬁre. He advised that appellant reported that his job required working on 50-caliber machine
guns, including rebuilding, testing, and ﬁring them to make sure the mechanisms were correct.
Dr. Goldfarb indicated that, although he did not have access to a hearing test taken prior to
appellant’s working at the employing establishment, he could say that appellant’s bilateral hearing
was “beyond what we would consider normal” for a person of age 60. He noted that his impression
was that appellant’s hearing loss had been directly affected by appellant’s occupation at the
employing establishment, including exposure to machine gunfire, and indicated that he would
deﬁnitely say that the exposure to machine gunfire at work was “the culprit in giving rise to the

5

Supra note 3.

4

hearing loss.”6 Dr. Goldfarb noted that appellant had hearing protection on when he was exposed
to noise at work and indicated, “That could be a deciding factor indicating that perhaps exposure
to the noise itself was not the culprit at the time that this was done.” He advised that he could not
provide a definitive answer on causation given that he did not have access to a hearing test taken
prior to appellant’s working at the employing establishment and he noted that “without the hearing
protection in, I am sure [appellant’s] noise level was beyond what is acceptable.” Dr. Goldfarb
indicated that the report of a 50-caliber machine gun was extremely loud even with hearing
protection and noted, “I am not sure that the mufﬂer hearing devices that [appellant] wore were
adequate in stopping this sound from penetrating the inner ear and giving rise to a nerve hearing
loss which he has.” He further noted that appellant drove forklifts, which were very noisy, and
advised that he reported not wearing hearing protection while driving them. Dr. Goldfarb
indicated, “Please see if you can give [appellant] all consideration for getting some compensation
for this hearing loss that he has had from his occupation.” He attached a June 11, 2019 audiogram
which he had obtained.
In a July 16, 2019 supplemental report, Dr. Goldfarb thanked counsel for sending him
previous audiometric evaluations of appellant. He advised that one of the top audiologists in his
office interpreted them as showing a signiﬁcant drop in appellant’s hearing between the
October 17, 2017 and June 11, 2019 evaluations. Dr. Goldfarb noted that there deﬁnitely was a
decrease in hearing acuity from the initial examination to the present time, and advised counsel
that he would send him copies of the audiograms which the audiologist had plotted from 2007 to
2017, as well as from 2017 to 2019. He noted that one could see the significant differences in
appellant’s audiometric perception thresholds. Dr. Goldfarb indicated that he did not have this
information previously and again noted that he would send counsel copies of the audiograms which
contained the plotting. He attached a previously submitted October 17, 2017 audiogram (obtained
by Dr. Goldberg, OWCP’s referral physician) and another copy of the June 11, 2019 audiogram
which he had obtained.
By decision dated October 10, 2019, OWCP denied modification, finding that appellant
had not met his burden of proof to establish hearing loss causally related to factors of his federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,7 and that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally

6
Dr. Goldfarb advised that appellant’s discrimination scores to determine what words were being presented were
very good in the right ear (better than in the left ear) and indicated that appellant could benefit from ampliﬁcation
devices.
7
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

5

related to the employment injury.8 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.9
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.11 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.12 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish hearing loss
causally related to factors of his federal employment.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s June 27, 2018 decision because the Board
considered that evidence in its February 6, 2019 decision and found it insufficient to establish
causal relationship. The Board notes that findings made in prior Board decisions are res judicata
absent any further review by OWCP under section 8128 of FECA.14 In its February 6, 2019
decision, the Board found that OWCP had properly determined that the weight of the medical
opinion evidence was represented by the thorough, well-rationalized October 17, 2017 opinion of
Dr. Goldberg, OWCP’s referral physician, who opined that appellant had not sustained a hearing
8

K.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
9

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
10

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
11
W.M., Docket No. 14-1853 (issued May 13, 2020); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
12

M.V., Docket No. 18-0884 (issued December 28, 2018).

13

Id.; Victor J. Woodhams, supra note 10.

14

See B.B., Docket No. 17-0294 (issued May 11, 2018).

6

loss due to factors of his federal employment. Dr. Goldberg explained that appellant’s mild
hearing loss was consistent with age-related loss and found that appellant’s hearing loss was not
due, in part or all, to noise exposure in his federal employment.
On reconsideration, appellant submitted June 11 and July 16, 2019 reports of Dr. Goldfarb.
In his June 11, 2019 report, Dr. Goldfarb opined that appellant had an employment-related
hearing loss. He noted that his impression was that appellant’s hearing loss had been directly
affected by appellant’s occupation at the employing establishment, including exposure to machine
gunfire, and indicated that he would deﬁnitely say that the exposure to machine gunfire at work
was “the culprit in giving rise to the hearing loss.” Moreover, Dr. Goldfarb noted, “Please see if
you can give [appellant] all consideration for getting some compensation for this hearing loss that
he has had from his occupation.” He also indicated that, although he did not have access to a
hearing test taken prior to appellant’s working at the employing establishment, he could say that
appellant’s bilateral hearing was “beyond what we would consider normal” for a person of age 60.
Dr. Goldfarb’s opinion on causal relationship is of limited probative value, however, because he
did not provide adequate medical rationale, based on a complete factual background, in support of
his opinion on causal relationship.15 He did not provide a detailed account of appellant’s accepted
exposure to hazardous noise in the workplace. Dr. Goldfarb did not adequately describe the varied
types of noise to which appellant was exposed or the degree and extent to which appellant was
exposed to such noise over the course of years. He did not explain the medical process through
which the accepted noise exposure could have caused the observed hearing loss and his opinion
on causal relationship is essentially conclusory in nature. The Board has held that a report is of
limited probative value regarding causal relationship if it does not contain medical rationale
explaining how a given medical condition has an employment-related cause.16
In addition, the probative value of Dr. Goldfarb’s June 11, 2019 report is further reduced
with respect to the cause of appellant’s hearing loss because the report also contains statements in
which Dr. Goldfarb indicated that he could not relate appellant’s hearing loss to hazardous work
noise, thereby rendering his opinion equivocal in nature. He noted that appellant wore hearing
protection when he was exposed to noise at work and indicated, “That could be a deciding factor
indicating that perhaps exposure to the noise itself was not the culprit at the time that this was
done.” Dr. Goldfarb further advised that he could not provide a definitive answer on causation
given that he did not have access to a hearing test taken prior to appellant’s working at the
employing establishment. The Board has held that an opinion which is equivocal in nature is of
limited probative value regarding the issue of causal relationship.17 For these reasons,
Dr. Goldfarb’s June 11, 2019 report is insufficient to create a conflict in the medical opinion
evidence or otherwise establish appellant’s hearing loss claim.
In connection with his June 11, 2019 report, Dr. Goldfarb attached a June 11, 2019
audiogram which he had obtained. The audiogram shows hearing loss, but it does not contain an
15

See supra notes 11 through 13.

16

See T.T., Docket No. 18-1054 (issued April 8, 2020); Y.D., Docket No. 16-1896 (issued February 10, 2017).

17

See E.B., Docket No. 18-1060 (issued November 1, 2018); Leonard J. O’Keefe, 14 ECAB 42, 48 (1962).

7

opinion on the cause of the hearing loss and, therefore, the audiogram is of no probative value on
the issue of causal relationship. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s medical condition is of no probative value on the issue
of causal relationship.18 Therefore, this report is also insufficient to create a conflict in the medical
opinion evidence or otherwise establish appellant’s hearing loss claim.
Appellant also submitted a July 16, 2019 supplemental report from Dr. Goldfarb.
Dr. Goldfarb thanked counsel for sending him previous audiometric evaluations of appellant and
advised that one of the top audiologists in his office interpreted them as showing a signiﬁcant drop
in appellant’s hearing between the October 17, 2017 and June 11, 2019 evaluations. He noted that
there deﬁnitely was a decrease in hearing acuity from the initial examination to the present time,
and advised that one could see the significant differences in appellant’s audiometric perception
thresholds. However, the Board finds that this report of no probative value regarding appellant’s
claim for an employment-related hearing loss because Dr. Goldfarb did not provide an opinion on
the cause of the observed hearing loss. As noted above, medical evidence that does not offer an
opinion regarding the cause of an employee’s condition or disability is of no probative value on the
issue of causal relationship.19 Therefore, this report is insufficient to create a conflict in the medical
opinion evidence or otherwise establish appellant’s hearing loss claim.
As appellant has not submitted rationalized medical evidence establishing hearing loss due
to factors of his federal employment, or to create a conflict in medical opinion evidence, the Board
finds that he has not met his burden of proof. The opinion of Dr. Goldberg, OWCP’s second opinion
specialist, continues to represent the weight of the medical evidence and establishes that appellant’s
hearing loss is not causally related to factors of his federal employment.
On appeal counsel argues that these reports are of sufficient probative value regarding
appellant’s claimed employment-related hearing loss to create a conflict in the medical opinion
evidence regarding this matter and to require referral of appellant to an impartial medical specialist.
As explained above the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish hearing loss
causally related to factors of his federal employment.

18

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

19

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the October 10, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 3, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

